Citation Nr: 1734854	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-24 686	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to an initial compensable disability rating for anemia.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1973 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana.  The Board remanded these claims in June 2014.  The case has subsequently been returned to the Board.

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's right shoulder impingement, rotator cuff tear, and arthritis are likely the result of her active service.

2.  The Veteran's bilateral hip arthritis is likely the result of her service-connected low back disability.

3.  For the entire period on appeal, the Veteran's service-connected anemia was manifested by hemoglobin greater than 8gm/100ml with fatigability and headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for right shoulder impingement, partial rotator cuff tear, and arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection are met for bilateral hip arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, for service-connected anemia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the service connection claims, these claims are granted herein and any error as to the duties to notify and assist is moot.

With regard to the anemia claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran and her representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in May 2007.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding and relevant records.  

The Veteran was last examined for her anemia in August 2014 and has not provided any medical or lay evidence suggesting a worsening of her anemia since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the June 2014 remand directed the AOJ to obtain records from the Office of Personnel Management (OPM).  This has not been done.  However, as the January 2011 OPM letter that motivated this remand directive states that the Veteran's OPM-determined disability was related to only the knees, shoulder, and musculoskeletal conditions.  Thus, any records from OPM would not relate to the anemia claim and the Veteran is not prejudiced by their absence.

II. Merits of the Claims

A.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Right Shoulder

With regard to a present disability, an August 2014 VA examiner diagnosed the Veteran with right shoulder impingement, partial rotator cuff tear, and osteoarthritis/degenerative joint disease.  The first element of Shedden/Caluza is met.

With regard to an in-service event, the Veteran was treated multiple times in service for right shoulder complaints.  See service treatment records, April 1979, April 1980, July 1980.  Further, she complained of recurrent right shoulder pain on her September 1993 separation report of medical history and filed a claim for service connection for a right shoulder disability immediately upon discharge.  The second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service right shoulder complaints and her current right shoulder disability.  

Upon examination of the Veteran and review of the claims file, the August 2014 examiner stated that the Veteran's April 1979 diagnosis of right shoulder impingement is "at less as likely as not" related to her October 2007 rotator cuff surgery and related right shoulder disorders.  Although the examiner use of the word "less" instead of "least" makes his conclusion somewhat unclear, the Board finds that in light of the rationale provided, it is clear that he is giving a positive nexus opinion.  Notably, the examiner explained that the Veteran complained of right shoulder pain on her separation/retirement examination and that she has complained of chronic right shoulder pain without an injury since at least 2003.  In light of these references to the Veteran's in-service and ongoing post-service complaints, the Board believes the word "less" was a typographical error and that the examiner intended to link the Veteran's current right shoulder disability to her military service.

The Board notes that there are other VA opinions of record that do not link the Veteran's right shoulder disability and her military service.  However, the Board finds they lack probative value.  Notably, two February 2017 opinions incorrectly state that the Veteran did not have any in-service right shoulder complaints or any such complaints within one year of discharge.  As noted above, the Veteran had complaints both while in service and immediately after separation, as evidenced by her filing a claim for service connection at that time.  Further, the Board notes that the earlier February 2017 opinion is from the Appeals Resource Center (ARC) "medical officer" who is a podiatrist.  It is not clear that a podiatrist is qualified to provide medical opinions on body parts or systems other than the feet.  In light of these deficiencies, the Board finds these opinions less probative that the August 2014 VA opinion.

In light of the positive August 2014 VA opinion and the lack of sufficiently probative evidence to rebut this opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current right shoulder disability is related to her military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for right shoulder impingement, partial rotator cuff tear, and arthritis is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hips

With regard to a present disability, an August 2014 VA examiner diagnosed the Veteran with arthritis/osteoarthritis/degenerative joint disease of the bilateral hips.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service event, the Veteran's service treatment records do not reflect any complaints relating to the hips.  However, she is service-connected for right knee and low back disabilities.  As the Board is granting the claim on the basis of secondary service connection, the lack of in-service event is irrelevant.  The second element of Wallin is also met.

The remaining question is whether there is a medical nexus between the Veteran's service-connected right knee disability or low back disability and her bilateral hip disabilities.  

A February 2017 VA physician reviewed the Veteran's claims file, including the most recent VA examination report dated in August 2014, and provided an addendum opinion.  Although she concluded that the Veteran's bilateral hip arthritis was not related to her service-connected right knee disability, she did opine that the bilateral hip arthritis was likely due to the Veteran's service-connected low back disability.  She specifically discussed the Veteran's leg length discrepancy which she attributed to the service-connected low back disability.  As the Veteran's leg length discrepancy caused or aggravated her bilateral hip arthritis, the examiner was able to provide a positive nexus opinion.  

The Board notes that there are other VA examinations and opinions of record that do not link the Veteran's bilateral hip disabilities and her service-connected low back disability.  However, the Board finds they lack probative value.  Specifically, the February 2012 VA examiner's negative opinion is based on a lack of significant leg length discrepancy.  This premise is inconsistent with the remaining medical evidence of record.  Further, the August 2014 examiner's opinion only addresses direct service connection, not secondary service connection.  Finally, an earlier February 2017 opinion from the ARC "medical officer" incorrectly states facts in the record.  As noted above, the Board also has concerns about the competency of a podiatrist with regard to opinions on the low back.  In light of these deficiencies, the Board finds these opinions less probative that the later February 2017 VA opinion.

In light of the positive February 2017 VA opinion and the lack of sufficiently probative evidence to rebut this opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current bilateral hip disability is related to her service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for bilateral hip arthritis is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected anemia has been initially evaluated as 0 percent disabling under Diagnostic Code 7700, effective March 27, 2007.  She seeks a higher initial rating.

Under Diagnostic Code 7700, a 0 percent evaluation is assigned for hemoglobin 10gm/100ml or less, asymptomatic.  A 10 percent evaluation is assigned for hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is assigned for hemoglobin 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is assigned for hemoglobin 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months).  Finally, a 100 percent is assigned for hemoglobin 5gm/100ml or less with findings such a high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2016).

The Veteran was first examined for her anemia in December 2009.  At that time, she complained of daily fatigability with no weakness, nightly headaches, shortness of breath and dyspnea on exertion, lightheadedness one to two times per month without syncope, and feelings of lethargy at work requiring hourly breaks.  Physical examination was normal and bloodwork showed a hemoglobin level of 11.3.

She was more recently examined in August 2014.  At that time, she reported taking a multivitamin with iron as continuous medication required to control her anemia.  Although the examiner stated that she did not have any findings, signs, or symptoms relating to anemia, he noted that her anemia prevented her from doing strenuous physical work.  This seems to indicate some level of symptomatology.  Bloodwork showed a hemoglobin level of 11.1.  The August 2014 examiner concluded that the Veteran was likely asymptomatic because she had no ongoing complaints of weakness, easy fatigability, headaches, lightheadedness, shortness of breath, dyspnea (on mild exertion or at rest), or syncope, no objective findings, and no medication.  However, the examiner failed to address the apparent discrepancy between the restrictions on her employment from anemia and his conclusion that she was asymptomatic.  He also failed to address whether her vitamin with iron constituted medication for anemia.  In light of the failure to address these discrepancies, the Board finds this examination lacks significant probative value.

In addition to the VA examination reports, the medical evidence of record includes several VA treatment records showing diagnoses of anemia and hemoglobin levels ranging from 10.6 to 12.5 during the appeals period.  A September 2015 VA treatment record also indicates that the Veteran takes B12, iron, and ascorbic acid for her anemia.  

The Veteran and her representative have also submitted lay statements and arguments regarding her anemia.  Significantly, an April 2012 statement from her representative argues that her anemia more closely approximates the criteria for a 10 percent evaluation, notwithstanding her hemoglobin levels, as she is symptomatic.

With resolution of reasonable doubt in the favor of the Veteran, the Board agrees with the representative's argument and finds that the Veteran's anemia warranted a 10 percent evaluation for the entire period on appeal.  Although her hemoglobin readings have not been 10gm/100ml or less, she has experienced symptoms from her anemia.  Moreover, even the rating criteria for a 0 percent evaluation use the 10gm/100ml standard.  The Board finds that the Veteran's anemia-related symptoms warrant compensation even though her lowest hemoglobin level of 10.6 is slightly above the hemoglobin level specified in the rating criteria.  In light of the Veteran's anemia-related symptoms and affording her the full benefit-of-the-doubt, the Board finds that the totality of the evidence favors the assignment of a 10 percent rating throughout the appeals period.  

Although an increased rating of 10 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a higher rating for any period of time during the pendency of the claim.  There are no results showing hemoglobin levels of 8gm/100ml or less.  Further, there are no more severe symptoms or findings such as cardiomegaly, tachycardia, syncope, or high output congestive heart failure.  Although the Veteran has complained of lightheadedness, shortness of breath, and dyspnea on mild exertion and at rest, her hemoglobin levels have never been lower than 10.6.  Without evidence of hemoglobin levels of 8gm/100ml or lower, an evaluation in excess of 10 percent cannot be granted.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the Veteran's anemia warranted a 10 percent initial evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 10 percent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for right shoulder impingement, partial rotator cuff tear, and arthritis is granted.

Entitlement to service connection for bilateral hip arthritis is granted.

Entitlement to an initial disability rating of 10 percent, but no higher, for anemia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board remanded the Veteran's low back claim in June 2014 to obtain records relating to her disability determination from OPM.  A July 2014 response from OPM indicated that any such records would be at the National Personnel Records Center (NPRC).  The AOJ submitted a July 2014 PIES request to the NPRC for the Veteran's "entire personnel file."  The NPRC sent the Veteran's service personnel records in response to this request.  It is not clear that the NPRC searched for post-service OPM personnel records for the Veteran or that the AOJ clarified which personnel records were needed.  The AOJ subsequently attempted several times to obtain the Veteran's personnel file directly from OPM.  After no response, the AOJ determined further attempts would be futile.  However, there is no formal finding of unavailability or negative response from OPM to support this conclusion.  As the AOJ failed to specify to the NPRC which personnel file was being sought and failed to adequately explain why further attempts to obtain OPM records would be futile, the Board finds that the AOJ has not substantially complied with the June 2014 remand directives.  This claim must be remanded to attempt to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran was most recently examined for her low back disability in August 2014.  The examiner failed to obtain active and passive range of motion measurements in weight-bearing and nonweight-bearing in compliance with the recent case from the United States Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  On remand, the AOJ should also obtain a new examination that complies with these requirements.

Accordingly, the case is REMANDED for the following actions:

1.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's OPM disability determination with all associated medical records.  Specifically, the AOJ must request the OPM personnel file from NPRC.  The AOJ should ensure the NPRC request specifies that the OPM/post-service personnel file is being requested, not the Veteran's service personnel file.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and her representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her service-connected low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

(a) The examiner should describe all symptomatology due to the Veteran's service-connected low back disability, including any associated neurological impairments.  All necessary testing must be performed.  

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.

(c) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's low back claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


